It appears by the evidence of the plaintiff's intestate that the different articles claimed as baggage (including some female wearing apparel) were purchased in the city of New York by the plaintiff's intestate for use after he reached his home in Cortland county, and were not intended to be used on his journey. They did not, in my opinion, constitute baggage within the meaning of that term as applicable to a passenger over the defendant's road. Webster's definition comprehends all that can properly be included *Page 334 
in it. He defines it to be "the clothing and other conveniences which a traveler carries with him on a journey." It cannot extend to articles which were not intended to be used until the journey was terminated, having no connection with or reference whatever to his personal comfort, convenience and enjoyment as a passenger during the journey.
If, however, I am mistaken in that construction, I can see no ground for holding that wearing apparel or articles purchased for his wife or girl in his family, much less for his "landlady," neither of whom accompanied him on his journey, constituted a part of his personal baggage, and the court erred in permitting a recovery therefor. The judgment must be reversed and a new trial ordered, costs to abide the event.
For affirmance, as modified, SMITH, GROVER, FOSTER and INGALLS, JJ., and EARL, Ch. J.
For affirmance without modification, SUTHERLAND, J.
For reversal, LOTT, J.
HUNT, J., concurred with LOTT, J., as to the cloth for dresses.
Judgment affirmed as amended.